DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Bran based ingredient for Foodstuffs.

Election/Restrictions
Applicant’s election without traverse of  Group I (claims 1-1-6, 9-12, 18-19, 22)  in the reply filed on 2/3/2021 is acknowledged. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1- 4, 6, 9, 12, 18-19 and 22  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 9, 12, 18-19 and 22 of copending Application No16/089482. Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims require the limitations of “an edible particulate material” comprising “ material of a processable, microbially released, flavor acceptable bran-like material, comprising the following parameters: (i) the bran like material has a mean particle size by volume (Vol. MPS) of from 5 to 100 microns;  (ii) the bran like material has a volume particle size distribution (Vol. PSD) having: D.sub.90,3 less than or equal to 350 microns, and D.sub.50,3 less than or equal to 50 microns, and (iii) the bran like material has a mean particle sphericity as measured by a S.sub.mean of greater than or equal to 0.75;  (iv) where processable denotes the bran-like material has an oil holding capacity (OHC) of from 0.7 to 1.5;  where (v) where microbially released denotes that the bran-like material satisfies the criteria that Salmonella is not detected in a 25 g sample of the edible material;  and (vi) where flavor acceptable denotes that the bran-like material has: a lipase activity (LA) of less than or equal to 2 U/g;  a peroxidase activity (PA) of less than or equal to 2 U/g” Dependent claims 4,6,9, 12, 18, 19, 22 include the same limitations for both applications.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim3 is objected to because of the following informalities:  “flavorable acceptable” should be changed to “flavor acceptable”  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-6, 9, 12, 15, 18-19 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Hossen (US20140356506A1), hereinafter Hossen, in view of combination of Yagi  (JP2007-312694A) hereinafter Yagi and IDS NPL to Martin et al., (International J of Crop Science pages 1239-1246) herein after Martin.

Regarding claim 1-4, 6, 9 Hossen teaches a food product comprising bran-like material, having a mean particle size of 150 microns or less (see [0006], [0011]), preferably 65 microns or less (see [0013]). The modified bran as a smooth texture and no gritty flavor and can be incorporated into foods including food product products see ([0004] and [0010]), which meets the limitation of food product composition denotes a composition suitable as ingredient for preparing foods like food product and/or sugar food products.

Incorporated”, i.e.,  flavor acceptable. Regarding microbially released or microbially safe, the product as taught by Hossen is processed under high temperature 121-143 °C (see [0011]) and dried by vacuum drying, drum drying or spray drying (see para [0012]), which makes the bran being subjected to temperatures sufficient to be “microbially released” as claimed.
 Specifically regarding the parameters to (i) the bran like material has a mean particle size by volume (Vol. MPS) of from 5 to 100 microns (claim 1) and (i) a Vol. MPS of from 10 to 80 microns (claim 6).  see para [0006], [0011] and [0013]. 

Regarding the limitation (ii) of claim 1 and also of claim 9 which limits “the particles of bran-like material have: (ii) a Vol. PSD characterized by: D.sub.90,3 less than or equal to 250 microns, and D.sub.50,3 less than or equal to 30 microns, and D.sub.10,3 less than or equal to 10 microns”, applicant is referred to Figure 1 and para [0012-0013] where particle sizes in the claimed range are taught. The graph in figure 1 has a mean particle size of about 100microns but based on the disclosure of Hossen, it is noted that particle size average of less than 65 microns is taught. Based on the distribution of particles as per Figure 1, it would have been reasonable for one of ordinary skill in the art at the time of the effective filing date of the invention to understand that, as taught by Hossen in the embodiments where the mean particle size is less than 65 microns, more than 50% of the particles would have a D90,3  less than or equal to 50 microns which fulfills criteria (ii) “the bran like material has a volume particle size distribution (Vol. PSD) having the parameters: D.sub.90,3 less than or equal to 350 microns, and D.sub.50,3 less than or equal to 50 microns (claim 1) and  “(ii) a Vol. PSD characterized by: D.sub.90,3 less than or equal to 250 microns, and D.sub.50,3 less than or equal to 30 microns, and D.sub.10,3 less than or equal to 10 microns. “for claim 9.

Regarding claim 4-5, the source of bran-like material Hossen teaches bran sources including wheat, oat, rye, corn that fall in the claimed sources “selected from the group consisting of bran from whole grain cereals;  material from outer shells or layers of edible nuts and/or gymnosperm seeds, material from internal shells from drupe and/or internal shells from drupaceous fruits” . 

Hossen is silent regarding the sphericity of bran particles as per claims 1 and 12 “(iii) the bran like material has a mean particle sphericity as measured by a S.sub.mean of greater than or equal to 0.75” (claim 1) and “ the particles of bran-like material have (iii) a particle sphericity characterized by a S.sub.mean of from 0.8 to 1” (claim 12). However, Hossen teaches of Bran particles in the size range as 

Regarding the limitation of “processable, microbially released, flavor acceptable bran-like material”, applicant is referred to Hossen where edible bran material is taught that is processed to reduce size , i.e., processable. Hossen also teaches that the bran is used in foods and food products, i.e., edible. Regarding the flavor acceptability, applicant is referred to para [0004] of Hossen where it is noted that the bran has a smooth texture with low to no gritty flavor and thus will not detract from the food into which it is 
Incorporated”, i.e.,  flavor acceptable. Regarding microbially released or microbially safe, the product as taught by Hossen is processed under high temperature 121-143 °C (see [0011]) and dried by vacuum drying, drum drying or spray drying (see para [0012]), which makes the bran being subjected to temperatures sufficient to be “microbially released” as claimed.

Hossen is silent regarding the specific interpretation of processable, microbially released and flavor acceptable as recited in claim 1 (iv-vi)and also further limited by claims 18-19. 
Claims 1 limit processability to  “(iv) where processable denotes the bran-like material has an oil holding capacity (OHC) of from 0.7 to 1.5” and claim 15 further limits it to “OHC of from 0.8 to 1.4”. However, bran having oil holding capacity in the claimed range was known as taught by IDS NPL to Martin Table 3, page 1243 teaches bran having OHC of wheat bran for corn and olive oil is 1.21 and 1.31 which falls in the claimed range for claims 1 and 15. Oil binding property of bran as addressed by Martin falls in the range as claimed. Since Hossen teaches the bran sources and particle sizes as claimed, therefore, it follows that the oil binding property of said bran particles be substantially similar to the oil binding property of bran product being claimed. The recitation of ‘..oil binding/holding capacity..’ is only a statement of the inherent properties of the product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
Thus, it would have been reasonable for one of ordinary skill in the art at the time of the effective filing date of the invention to expect that particles having similar size range sourced from the same cereal sources as claimed will behave similarly.  

claim 18 “has a complete absence of any of the specified organisms described in feature (v)”. Although Hossen does not describe the product in the same terms of absence of salmonella but the product as taught by Hossen is processed under high temperature 121-143 °C (see [0011]) and dried by vacuum drying, drum drying or spray drying (see para [0012]), which makes the bran being subjected to temperatures sufficient to pasteurize/sterilize the product be “microbially released” as claimed. Further, Prior art to Yagi teaches that heat treatment of bran material achieves pasteurization and/or sterilization (see overview section of machine translation), which addresses the issue of absence of live microbes including salmonella. Since Hossen teaches the bran sources and treatment temperatures in the pasteurization/sterilization temperature range, therefore, it follows that the microbial safety  said bran particles be substantially similar to that of bran product being claimed   The recitation of ‘..microbially release..’ is only a statement of the inherent properties of the product after heat treatment. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
Thus, it would have been reasonable for one of ordinary skill in the art at the time of the effective filing date of the invention to expect that bran particles having been heat treated as taught by Hossen will achieve microbially safe for food products or in other words microbially released as claimed.  


Similarly regarding flavor acceptability, “(vi) where flavor acceptable denotes that the bran-like material has: a lipase activity (LA) of less than or equal to 2 U/g;  and a peroxidase activity (PA) of less than or equal to 2 U/g and wherein the food product composition denotes a composition suitable for preparing a food product and/or sugar food products.” (claim 1) and further limited by claim 19 as “an LA and/or PA≤.1.5 U/g” However, Hossen teaches of Bran particles produced by defatted bran and by heat treatment of bran (see para [0011-0012]), which reduces fat content to achieve acceptable flavor in particles. Since lipase is fat, digesting enzyme and defatted bran as taught by Hossen will have very low lipase activity. . Since Hossen teaches the bran sources and treatment as claimed, therefore, it follows that the lipase activity in  said bran particles be substantially similar to that of bran product being claimed   The recitation of ‘..flavor acceptability.’ is only a statement of the inherent properties of the product. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01. 
Thus, it would have been reasonable for one of ordinary skill in the art at the time of the effective filing date of the invention to expect that bran particles having been obtained from defatted bran as taught by 
Further regarding steps iv) to vi0 of claim 1 describe the product with parameters and equations which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  As there is a sound basis for believing that the prior art product and the instantly claimed invention are substantially the same, a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. 

Regarding claim 22 Hossen teaches a food product composition as claimed in claim 1, where the bran-like material has a moisture content of less than 7% or less than 7 parts by weight of moisture based on 100 parts by weight being the total amount of the bran-like material.(See para [0012]). Hossen differs from invention as claimed in that it does not teach moisture content of bran fiber to be less than 5%. However, drying of bran fiber to a moisture content of less than 5 % was well-known in the art at the time of the invention as taught by Yagi. Yagi teaches of micronizing bran fiber to achieve average particle size range of 5-12 microns (English abstract) and drying the bran particles to a moisture content of 2% or less (see Para 11 of Yagi machine translation), which meets the limitation of moisture as recited in claim 22. Thus, inclusion of bran-like material having moisture content in the claimed range was known. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to create a dried bran-like fiber for use in foods having moisture content of 2% or less by weight based on the total weight of the bran fiber as taught by Yagi. The ordinary artisan would have been motivated to modify Hossen and reduce moisture of bran or bran-like fiber as taught by Hossen at least for the purpose of creating a storage stable bran product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792